Citation Nr: 1019456	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for neurological disability 
of the left side of the face and left lateral neck, 
alternatively diagnosed as reflex sympathetic dystrophy, 
complex regional pain syndrome, and trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 
2005.  A DD Form 214 reflects that she had an additional 
seven months and nine days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran provided testimony at an October 2009 hearing 
before the undersigned Acting Veterans Law Judge.  

As part of a VA examination conducted in July 2009, an MRI 
was conducted that was interpreted by the VA neurological 
examiner as showing scattered white matter ischemic lesions 
consistent with small infarcts.  The July 2009 VA examiner 
opined that the Veteran had left hemisensory loss suggestive 
of lacunar infarct.  The examiner elaborated that 
hypertension was the Veteran's primary risk factor for 
strokes.  In the body of the report the examiner noted that 
the Veteran had been treated for left hemisensory loss in 
2004.  Further, the Board notes that hypertension is among 
the Veteran's service-connected disabilities.  The Board 
finds that the RO should clarify whether the Veteran seeks 
service connection for brain infarcts, and residuals thereof, 
both on a direct basis and as secondary to service-connected 
hypertension.  The issue has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ) and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has pain of the left side of the face and 
left lateral neck that began during active service and 
continued into and beyond the first year after discharge from 
service; the condition has continued post-service and has 
been alternatively diagnosed by physicians as reflex 
sympathetic dystrophy, complex regional pain syndrome, and 
trigeminal neuralgia.

2.  Competent medical evidence indicates that the Veteran's 
sympathetic dystrophy or complex regional pain syndrome is 
caused or aggravated by service-connected cervical spine 
disability.


CONCLUSION OF LAW

The criteria for service connection for neurological 
disability of the left side of the face and left lateral 
neck, alternatively diagnosed as reflex sympathetic 
dystrophy, complex regional pain syndrome, and trigeminal 
neuralgia, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
neurological disability of the left side of the face and left 
lateral neck, alternatively diagnosed as reflex sympathetic 
dystrophy, complex regional pain syndrome, and trigeminal 
neuralgia, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duties to 
notify and assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court oaf Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim." 

Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran contends that she has experienced disability 
manifested by pain of the left side of her face and neck that 
began during active service, in the year 2004, and that 
continues to the present time.   The pain is said to be 
varied in its location and intensity over time.

In a September 2006 letter from military physician Craig 
Morgenstern, D.O., prepared for review by a Navy Medical 
Evaluation Board and under Department of the Navy letterhead, 
Dr. Morgenstern reported that over the last several months 
prior to the date of the letter, the Veteran had developed 
episodic, painful swelling of her left face and left lateral 
neck over the last several months.  He described the episode 
as characterized by unilateral pain and swelling, quite 
marked in appearance, of her lateral face with an insidious 
onset and no known preceding etiology evident.  He wrote that 
at the initial time, he attributed this to either an upper 
respiratory infection or a mild viral illness, as it appeared 
to resolve with minimal treatment.  However, he noted, the 
situation recurred in September 2006 and he evaluated her on 
a semi-urgent basis in his clinic.  He requested an 
evaluation from a private pain management physician, Azhar 
Pasha, MD.  He indicated that he and Dr. Pasha concurred that 
the proper diagnosis was reflex sympathetic dystrophy due to 
her cervical diskogenic disease as well as her chronic pain 
state, which places a patient at much higher risk to develop 
reflex sympathetic dystrophy.   (The Veteran has been granted 
service connection for eight separate disabilities, including 
cervical spine and lumbar spine disability, and is treated 
for chronic pain.)  

In an August 2007 letter prepared for the Veteran's 
representative on Department of the Navy letterhead, Dr. 
Morgenstern indicated that his notes from July 2005 describe 
the Veteran as beginning to experience pain in her left 
shoulder and arm.  Dr. Morgenstern indicated in his August 
2007 letter that he reviewed the service treatment records as 
of the day of the letter, and that he was very familiar with 
the Veteran's case.  Dr. Morgenstern opined that the 
Veteran's cervical diskogenic disease (for which the Veteran 
has since been granted service connection), as well as the 
development of complex regional pain syndrome (the disability 
at issue in this appeal), were due to initial injury 
sustained while on active duty.  

Records of private treatment for chronic pain from Azhar 
Pasha, MD, reflect ongoing diagnoses, including reflex 
sympathetic dystrophy, left side of face, and trigeminal 
neuralgia.  However, over time, the records reflect 
equivocation between which of the two is the proper diagnosis 
to account for the Veteran's symptoms of the left side of her 
face.  A September 2006 treatment record from Dr. Pasha 
reflects a diagnosis of reflex sympathetic dystrophy of the 
left side of the face.  In a July 2007 treatment record, Dr. 
Pasha stated that he did not think there was evidence of any 
reflex sympathetic dystrophy in the Veteran, but that she was 
having severe pain in the lower back, leg, and neck.  
However, the diagnosis section of the July 2007 report 
includes unequivocal diagnoses of both reflex sympathetic 
dystrophy, left side of face, and trigeminal neuralgia, left 
side, status post gamma knife treatment.  In an April 2008 
record, however, the diagnosis of trigeminal neuralgia of the 
left side was no longer carried forward, but diagnoses of 
chronic pain syndrome and rule out reflex sympathetic 
dystrophy were rendered.

At a VA neurological examination, conducted in July 2009, the 
examiner noted that the Veteran was seen during service in 
2004 for left hemisensory loss, and in 2006 with facial 
swelling and pain.  The Veteran reported to the examiner that 
the pain started in 2005 with swelling on the left side of 
the face on awakening in the morning.  By history, the pain 
recurred daily, with swelling at times, until she underwent 
gamma knife treatment in 2007.  On examination, cranial 
nerves II to XII were intact except for decreased temperature 
and pin prick sensation on the left at V1, 2, and 3.  The 
diagnosis was trigeminal neuralgia.  The examiner opined that 
there was no evidence of complex regional pain syndrome types 
I or II.  There was no explanation of the criteria for 
complex regional pain syndrome types I or II or why they were 
not met.  The examiner further opined that there was nothing 
that related the Veteran's trigeminal neuralgia to her period 
of service, but provided no explanation for this finding.  

There is a disagreement and uncertainty among what are 
obviously highly qualified physicians in this matter as to 
diagnosis regarding whether the Veteran's symptoms of the 
left side of her face and left neck are attributable toe 
reflect sympathetic dystrophy, more recently referred as 
complex regional pain syndrome, or instead trigeminal 
neuralgia.  

The opinions of military physician Dr. Morgenstern are highly 
probative, as they are well-explained, supported by 
underlying records of treatment, and were initially carefully 
prepared for formal medical review by a military Medical 
Evaluation Board.  His opinion therefore carries a high 
probative weight.  His opinion includes findings that the 
condition at issue, which he diagnosed as reflex sympathetic 
dystrophy, resulted from injury during active service, was 
present during service, was present within one year of 
discharge from service, and is caused by a combination of 
long-term pain and service-connected cervical spine 
disability.  

The records of Dr. Pasha equivocate between reflect 
sympathetic dystrophy and trigeminal neuralgia.  Dr. Pasha 
had no cause to opine as to whether the condition was related 
to service or began during service or within one year of 
discharge from service.

After a thorough examination but with very little 
explanation, the July 2009 VA examiner opined that the proper 
diagnosis was trigeminal neuralgia, and that there was no 
evidence of complex regional pain syndrome and nothing to 
related the Veteran's trigeminal neuralgia to her period of 
service.  While a reading of the report certainly leaves the 
impression that the examining physician is expert in his 
field, the opinions rendered in the assessment section of the 
report are provided in a conclusory manner and without 
explanation.  There is no explanation as to why the diagnosis 
of complex regional pain syndrome is not warranted, nor is 
there an explanation for the finding that the Veteran's 
trigeminal neuralgia is not related to service.  To the 
extent the report indicates that the Veteran has a current 
disability that may be diagnosed as trigeminal neuralgia, the 
report is of significant probative value.  However, as to the 
date of onset or origin of the disability, the report 
provides essentially no explanation or reasoning, and 
therefore is afforded only a very limited probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) 
(finding in part that the lack of a reasoned medical 
explanation is a significant factor in assessing the value of 
a medical opinion). 

The Board finds the Veteran's descriptions of symptoms during 
service that were later diagnosed as reflex sympathetic 
dystrophy, complex regional pain syndrome, or trigeminal 
neuralgia, are credible and corroborated by the medical 
documentation and recounting of history provided by Dr. 
Morgenstern, who treated her during and after service.  In 
the context of corroboration by Dr. Morgenstern, this 
evidence is sufficient to establish that symptoms of the 
diagnosed condition began during active service.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, Dr. Morgenstern has provided competent medical 
evidence that the condition is caused or aggravated by 
service-connected cervical spine disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The September 2006 letter from Dr. Morgenstern to a Navy 
Medical 
Evaluation Board indicates that the Veteran had developed 
marked symptoms of the condition, including episodic, painful 
swelling of her left face and left lateral neck over the 
previous several months.  This corroborates and establishes 
that significant symptoms existed well within one year after 
discharge from active service.  Dr. Morgenstern further noted 
that he and Dr. Pasha concurred that the proper diagnoses 
were reflex sympathetic dystrophy due to her cervical spine 
disability and overall level of pain.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  This is competent medical evidence that 
the condition was an organic disease of the nervous system 
that existed to a degree disabling of 10 percent or more 
within one year of discharge from service in August 2005.  
See 38 C.F.R. §§ 3.307, 3.309(a), 4.124a, Diagnostic Code 
8205 (trigeminal nerve).  

In sum, the evidence is at least in equipoise to show that 
Veteran's neurological disability of the left side of the 
face and left lateral neck, alternatively diagnosed as reflex 
sympathetic dystrophy, complex regional pain syndrome, and 
trigeminal neuralgia began during service or is related to 
some incident of service; is secondary to service-connected 
cervical spine disability; and was present to a degree 10 
percent or more disabling within one year of discharge from 
service.  It may well be that different aspects of the 
disability have different etiologies or had different times 
of onset; based on the foregoing, however, the Board finds 
that the evidence is at least in equipoise to support a 
finding that all aspects of the disability as claimed by the 
Veteran and diagnosed by treating and examining physicians 
meet the criteria for service-connection, whether on a direct 
basis, a secondary basis, or a presumptive basis.

Accordingly, the Board finds that service connection is 
warranted for neurological disability of the left side of the 
face and left lateral neck, alternatively diagnosed as reflex 
sympathetic dystrophy, complex regional pain syndrome, and 
trigeminal neuralgia.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


ORDER

Entitlement to service connection for neurological disability 
of the left side of the face and left lateral neck, 
alternatively diagnosed as reflex sympathetic dystrophy, 
complex regional pain syndrome, and trigeminal neuralgia, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


